               Case 2:19-cv-01874-DB Document 30 Filed 12/08/20 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA


SHAWN DAMON BARTH,                               No. 2:19-cv-1874 DB P

                  Plaintiff,

          v.

EUSEBIO MONTEJO,
                                                 ORDER & WRIT OF HABEAS CORPUS
                  Defendant.                     AD TESTIFICANDUM
                                         /

Shawn Damon Barth, CDCR # AI-1662, a necessary and material witness in a settlement
conference in this case on January 19, 2021, is confined in San Quentin State Prison (SQSP), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Carolyn K. Delaney, by telephonic-conferencing from his place of
confinement, on Tuesday, January 19, 2021 at 9:30 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by telephonic-
          conferencing, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Telephonic-
          conferencing connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at San Quentin State Prison at (415) 454-6288 or via email.

       4. If prison officials have any questions concerning the telephonic connection or difficulty
          connecting, they shall contact Judy Streeter, Courtroom Deputy, at
          jstreeter@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, San Quentin State Prison, San Quentin, California 94974:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.

////

////
          Case 2:19-cv-01874-DB Document 30 Filed 12/08/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: December 7, 2020




DLB:9
DB/prisoner-civil rights/bart1874.841T
